DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 1 (and similarly in claims 10 and 18): “determine that the first operational type discrete element is associated with construction of a new second image processing model by transforming a first image processing model from the at least one hosted model versioning system repository; extract the first image processing model of the one or more image processing models based on determining that at least one of a plurality of first convolutional neural network layers of the first image processing model is associated with at least the first conditional type discrete element; identify a first mutation type discrete element of the first plurality of discrete input language elements in the first user input query; construct the second image processing model by mutating the first image processing model, wherein constructing the second image processing model comprises: constructing a first mutant neural network layer component associated with the first mutation type discrete element; and constructing the second image processing model by embedding the first mutant neural network layer component at an original convolutional neural network layer of the plurality of first convolutional neural network layers of the first image processing model; and present a graphical representation comprising the second image processing model on a display device of the user device.”

The closest prior art of record is noted as follows:
Lin et al. (U.S. Patent No. 8,364,613), as cited in the IDS filed 27 November 2019, discloses in a spreadsheet web application, a user supplies a query that includes a feature vector, and in response to the query, a first predictive model is modified to provide a second predictive model.

Martin et al. (EvoDeep: A new evolutionary approach for automatic Deep Neural Networks parametrization, 2018, J. Parallel Distrib. Comput., Vol. 117, Pages 180-191)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661